Citation Nr: 1537443	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the reduction in rating from 40 percent to 10 percent for a cervical spine disability, effective September 1, 2009, was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reduced the Veteran's rating for a service-connected cervical spine disability from 40 percent to 10 percent, effective September 1, 2009. 


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO increased the disability rating for the Veteran's cervical spine disability from 20 percent to 40 percent, effective August 22, 2001, under the criteria then in effect for rating intervertebral disc syndrome.

2.  Effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome. 

3.  In the June 2009 rating reduction, the RO applied new criteria not previously used.


CONCLUSION OF LAW

The June 2009 rating decision that reduced the Veteran's rating for his service-connected cervical spine disability from 40 percent to 10 percent without compliance with the requirements set forth in 38 U.S.C.A. § 1155 renders the reduction void ab initio.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2002 rating decision, the RO increased the rating for the Veteran's cervical spine disability from 20 percent to 40 percent, effective August 22, 2001, under the criteria then in effect for rating intervertebral disc syndrome.  The rating criteria for evaluating intervertebral disc syndrome in the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4, were revised effective September 23, 2002.  See 67 Fed. Reg. 54345 (2002).  The modified rating schedule changed the rating criteria for intervertebral disc syndrome to employ unambiguous criteria and reflect the medical advances that had occurred since the last review.  See id. 

Based on findings from an April 2008 VA spine examination that had been provided in conjunction with a claim involving the thoracic spine, the RO reduced the rating of the Veteran's cervical spine disability from 40 percent to 10 percent in a June 2009 rating decision.  The decision included consideration of the criteria for a 10 percent evaluation under the revised criteria of Diagnostic Code 5243 that became effective on September 23, 2002.  

The RO's application of new criteria to reduce the Veteran's disability rating from 40 percent to 10 percent under the revised criteria for rating diseases and injuries of the spine is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155. 

As the RO improperly reduced the rating based on the new regulations for rating diseases and injuries of the spine and intervertebral disc syndrome instead of the regulations in effect at the time of the previously determined disability rating (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  The 40 percent rating is restored effective the date on which the reduction took effect, i.e., September 1, 2009. 



ORDER

Restoration of a 40 percent rating for a service-connected cervical spine disability, effective September 1, 2009, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


